Citation Nr: 0732826	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a skin cancer (basal 
cell carcinoma and melanoma) as a result of exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 1946 
and again from August 1950 to November 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The veteran testified at a videoconference hearing in August 
2003, before an Acting Veterans Law Judge, who has since left 
the Board.  The veteran was notified of his right to a 
hearing before a currently sitting Veterans Law Judge and 
declined to have another hearing.  The transcript of the 
August 2003 hearing is of record and associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2005 the Board remanded the case.  It noted that, in 
May 2002, VA obtained estimates of the likely dose of any 
exposure from the Defense Threat Reduction Agency (DTRA).  
The case was referred to the VA Under Secretary for Health 
for an opinion as to whether it is likely, unlikely, or at 
least as likely as not, that the veteran's skin cancer (basal 
cell carcinoma and melanoma) was due to exposure to ionizing 
radiation in service.  An opinion from the VA Under Secretary 
for Health is required by 38 C.F.R. § 3.311(b).  An opinion 
was provided in October 2002 based on the dose reconstruction 
that the veteran received a probable dose of less than 0.01 
rem gamma.  

Subsequent to that report, the National Research Council 
issued a report in May 2003 on radiation dose reconstruction, 
or the means by which dose estimates are made.  In response 
to this report, VA decided to request new dose estimates in 
some previously denied radiation claims.  The Board remanded 
this case for a new dose estimate from DTRA and a new opinion 
from the VA Under Secretary for Health as to whether it is 
likely, unlikely, or at least as likely as not, that the 
veteran's skin cancer (basal cell carcinoma and melanoma) is 
due to exposure to ionizing radiation in service.  

The new opinion from the VA Under Secretary for Health was 
not obtained.  Such an opinion is required in this case 
because the previous opinion is based on the assumption that 
the veteran has an exposure of less than .01 rem gamma, and 
the new DTRA dose estimate indicates a higher level of 
exposure.  

Also, the United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders and that VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The veteran's claims folder, 
including the updated dose estimates 
received from DTRA, dated in August 
2006, should be referred to the Under 
Secretary for Health for an opinion as 
to whether it is likely, unlikely, or 
at least as likely as not, that the 
veteran's skin cancer (basal cell 
carcinoma and melanoma) is due to 
exposure to ionizing radiation in 
service.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

